PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ROONEY et al.
Application No. 16/116,023
Filed: August 29, 2018
Attorney Docket No. BAYM.P0304USC1-1001122592
For: Process of Expanding T Cells
:
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed June 17, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination). See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on March 3, 2021 cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

This application is being referred to Technology Center Art Unit 1644 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the petition to correct inventorship, application data sheet (ADS), an information disclosure statement (IDS) and the inventor’s oath or declarations filed March 16, 2021. 

Telephone inquiries regarding this decision should be directed to undersigned at (571) 272-1642. 





/April M. Wise/
Paralegal Specialist, Office of Petitions





    
        
            
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.